Citation Nr: 1456351	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  07-27 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder, to include hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU) subsequent to October 15, 2008.

3.  Entitlement to an initial evaluation in excess of 70 percent for PTSD on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from February 1966 to November 1969.  He served in Vietnam, and was awarded the Purple Heart Medal and the Combat Action Ribbon.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that in pertinent part, granted service connection for PTSD and evaluated it as 50 percent disabling effective May 12, 2006, and reopened and denied a claim of entitlement to service connection for hypertension.  The Veteran disagreed with the assignment of 50 percent disability rating and the effective date of May 12, 2006, for his now service-connected PTSD and the denial of service connection for hypertension

In a May 2009 decision, the Board denied the Veteran's claims seeking a higher evaluation and an earlier effective date for service-connected PTSD and remanded the claim of entitlement to service connection for hypertension for development.  In the Introduction to its May 2009 decision, the Board acknowledged that the Veteran filed a claim of entitlement to service connection for hypertension in November 1972, which was apparently denied in February 1973 because the Veteran failed to appear for an examination.  However, the Board found that the record did not reflect that the Veteran was notified of the decision.  The Board determined, therefore, that it would address the issue of entitlement to service connection for hypertension without regard to any prior disallowance (in other words, as an original claim and not a claim to reopen a previously finally denied claim).  

The Veteran appealed to the Court of Appeals for Veterans Claims (Court) the Board's denial of a disability rating in excess of 50 percent for PTSD made in the May 2009 decision. In December 2009, the Court, pursuant to a Joint Motion for Remand, vacated the March 2009 decision as to that issue only and remanded that issue to the Board for appropriate action.  In May 2010, the Board remanded that issue for additional development. 

In August 2011, both the Veteran's claim of entitlement to service connection for hypertension and claim for an increased disability rating for PTSD were returned to the Board after additional development on remand.  At that time, the Board recharacterized the Veteran's claim of entitlement to service connection for hypertension as a claim of entitlement to service connection for a cardiovascular disorder, inclusive of hypertension, to include as being secondary to the service-connected psychiatric disorder.  In that decision, the Board granted an increased disability rating to 70 percent, but no higher, for the Veteran's service-connected PTSD but remanded again the claim of entitlement to service connection for a cardiovascular disorder for additional development.

The Veteran appealed the August 2011 Board's decision to the Court.  Before the Court, the Veteran did not argue that the Board erred in giving him a higher schedular rating than 70 percent but argued that the Board erred in not considering a claim for a TDIU even though a prior final October 2008 rating decision had denied entitlement to a TDIU.  The Court agreed that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board should have considered whether a TDIU was warranted subsequent to October 15, 2008, the date of the RO's rating decision previously denying entitlement to a TDIU.  The Court also pointed out that the Board must provide reasons and bases for its determination that referral for extraschedular consideration, under 38 C.F.R. § 3.321, of the issue of a higher initial evaluation for PTSD was not warranted.

The Board notes that the Court had held in Rice that a TDIU claim reasonably raised by the Veteran or record is part of a claim for an increased disability rating.  Id. at 453-54.  Consequently, the issue presently before the Board is no longer the increased rating claim for a schedular rating higher than 70 percent for service-connected PTSD, but whether the Veteran is entitled to a TDIU subsequent to October 15, 2008, and whether an increased rating on an extraschedular basis is warranted.  The issues listed on the first page have, therefore, been revised to reflect this change.

In October 2013, the Board remanded the appeal so that outstanding records could be obtained.  

The issues of entitlement to service connection for hypertension and an initial rating in excess of 70 percent for PTSD on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Coronary artery disease is related to presumed herbicide exposure during service.

2.  For the period subsequent to October 15, 2008, the Veteran is in receipt of VA disability benefits for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling; tinnitus, evaluated as 10 percent disabling; and left ear hearing loss and scars, both evaluated as noncompensably disabling.  His combined evaluation for compensation is 70 percent.

3.  The Veteran has reported work experience in meat packing, farming, and teaching; he is a college graduate.

4.  Subsequent to October 15, 2008, the Veteran's service-connected PTSD is shown by the evidence of record to render him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  Coronary artery disease is due to the exposure to herbicides that is presumed to have occurred during service in the Republic of Vietnam.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for the award of a TDIU have been met for the period subsequent to October 15, 2008.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.17, 4.18, 4.19, 4.25, 4.26 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  As the Board has determined that the evidence is sufficient for the grant of service connection for coronary artery disease and a TDIU, no discussion of the VCAA is necessary.

Analysis

Service Connection for Cardiovascular Condition

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Presumptive service connection is available on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2014).  In this case the records indicate Vietnam service.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, ischemic heart disease (including coronary artery disease), all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the provisions of §§ 3.307, 3.309, if a claim fails to satisfy the criteria for service connection on a presumptive basis due to herbicide exposure, this fact does not preclude an appellant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).
 
Having carefully reviewed the record as it pertains to this claim, the Board has concluded that service connection is warranted on a presumptive basis for coronary artery disease.  Resolution of this issue turns on a determination of whether the Veteran does have coronary artery disease, as the record establishes his presence in Vietnam and thus his presumptive exposure to herbicides.  The Board acknowledges that a January 2013 VA examiner indicated that the Veteran's heart conditions did not qualify within the generally accepted medical definition of ischemic heart disease; however, she also stated that the Veteran had luminal irregularities of the coronary arteries on cardiac catheterization, and that such would classify as coronary artery disease under the letter of the law.  The VA problem lists also note a diagnosis of coronary artery disease and a January 2014 treatment record notes the Veteran was prescribed medication for coronary artery disease.  The Veteran was also diagnosed as having hyperlipidemia.  As such, the Board concludes that service connection for coronary artery disease on a presumptive basis is warranted.

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a)(2014).

The Court noted the following standard announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442   (8th Cir. 1975):

It is clear that the Veteran need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  In this case, as noted above, the Veteran has various service-connected disabilities.  His PTSD is evaluated as 70 percent disabling, and his total evaluation for compensation is 70 percent.  

On VA examination in October 2008, the Veteran reported apathy, anhedonia, and dysphoria on a daily basis.  He indicated that he had a recent DUI charge and had lost his license and spent three days in jail.  The examiner noted that on review of the arrest report, the Veteran was stated to have been very inappropriate with the officer.  He stated that he had difficulty getting along with others.  He denied suicide attempts.  He reported that he once threw his daughter across the room when she startled him.  The examiner indicated that the Veteran was preoccupied with his recent arrest and resentments over life changes he attributed to exposure to combat.  She noted that the Veteran's usual occupation was farm work, and that he had been unemployed for five to ten years because no one would hire him.  The Veteran stated that he was unable to get along with others.  The examiner indicated that since the most recent examination the Veteran had continued to experience legal issues related to alcohol abuse.  She concluded that PTSD resulted in deficiencies in judgment, thinking, family relations, work, and mood.  She concluded that based on PTSD alone his symptoms would not preclude employment.  She stated that alcohol abuse, depression, personality traits and coping style all factored in to the Veteran's unemployment.

In February 2010, the Veteran was evaluated by a private psychologist.  She conducted a mental status examination and various psychometric testing.  She rendered a 16 page report, wherein she stated that the Veteran was 100 percent disabled as the result of his PTSD symptoms.  She noted that she had reviewed the Veteran's 459 page claims file and recited the items considered.  She also recited the Veteran's history, to include various psychiatric and psychological evaluations.  She noted that trouble with impaired thought processes were apparent during mental status examination which revealed problems with attention, co centration, and immediate and recent memory.  She indicated that the Veteran's present and former wives described incidents when he was frequently noted to be talking to himself, suggesting that he responded to internal stimuli.  She stated that grossly inappropriate behavior was apparent in the Veteran's history of violent outbursts.  She indicated that based on the Veteran's intermittent impulsive homicidal ideation in conjunction with his pattern of physical violence, he was in persistent danger of harming himself or others,  She stated that given that the Veteran remained highly symptomatic in spite of having received treatment, she suggested that he be considered permanently and totally disabled.  She pointed out that the Veteran's history of suicidal ideation and volatility would pose a danger in the workplace.  She concluded that the Veteran's impairment due to PTSD was reasonably certain to continue throughout his lifetime and that the probability of permanent improvement was remote.  

On VA examination in September 2010, the Veteran was seen by the same examiner who evaluated him in October 2008.  He reported that he had no desire to do things and was apathetic about his life.  He reported some apprehension when he had to do things, and stated that he was miserable.  He endorsed daily symptoms of depression.  He stated that he had a reputation of being outspoken.  The examiner noted that there was no history of suicide attempts and no history of violence or assaultiveness.  She indicated that a test score suggested malingering and feigning cognitive incapacity.  She concluded that there were PTSD signs and symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  She noted that the Veteran might have low frustration tolerance under stress, but that there was no objective evidence of functional impairment occupationally found based on PTSD symptoms only.  She noted that the Veteran was a self-employed farmer and that his anxiety symptoms would not cause functional impairment in that type of physical work.  She further noted that since he was self-employed, authority figure conflict and disagreements with others also would not be applicable.  

In November 2010, the private psychologist who had evaluated the Veteran in February 2010 provided an addendum to her report.  She noted that the Board had remanded the appeal in May 2010 with a request for a psychiatrist to determine the effect of the Veteran's symptoms on his ability to maintain gainful employment, and to distinguish symptoms of PTSD from those of any other unrelated mental disorder.  She stated that a diagnosis with PTSD according to DSM-1V, the diagnostic instrument used by VA, required a Veteran to exhibit, in addition to marked trauma exposure, a pattern of re-experiencing, including intrusive thoughts, flashbacks, recurrent nightmares, psychological distress and/or physiological reactivity in response to internal or external cues that resembled or symbolized an aspect of the traumatic event.  She noted that those symptoms of re-experiencing were unique to PTSD alone.  She indicated that the second category of behaviors exhibited by individuals suffering from PTSD involved the persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness.  She indicated that those symptoms, also unique to PSTD, included a pattern of intensive effort geared toward the avoidance of thoughts, feelings, conversations, activities, places, and people associated with traumatic experiences.  She stated that the inability to recall important aspects of the trauma, a criterion associated with persistent avoidance of traumatic stimuli, overlapped with dissociative disorders, including dissociative amnesia.  She indicated that the potential for anhedonia, or a pattern of markedly diminished interest and participation in significant activities relative to behavior prior to trauma exposure, was a hallmark symptom of depression.  She noted that detachment or estrangement from others might also occur in depression, social phobia, and panic disorder with agoraphobia, among other conditions, and that the emotional numbing exhibited by individuals suffering from PTSD might be found in a number of psychiatric conditions, including some personality disorders.  She noted that among the symptoms of hyper arousal required for a diagnosis of PTSD, hypervigilance and exaggerated startle
responses represented hallmark criteria.  However, the difficulties with insomnia and the concentration problems found among the diagnostic criteria overlapped strongly with depressive symptoms and symptoms of other anxiety disorders, including generalized anxiety disorder.  She pointed out that the pattern of irritability or outbursts of anger overlapped with intermittent explosive disorder, bipolar disorder, and borderline personality disorder, among other conditions.  She concluded that, overall, as a result of the substantial overlap of symptoms, the determination of the effects of PTSD alone on an individual's functioning should be made with caution.  

The private psychologist indicated that, when providing a rationale for a GAF score based on symptoms of PTSD alone, clinicians may take an exclusive approach, utilizing those behaviors and symptoms uniquely exclusive to PTSD; she noted that they might thereby utilize an approach in which potentially relevant information, such as impairment in family relations, judgment, thinking, and mood, each of which was, historically, an area of difficulty for the Veteran, was not taken into account.  She also noted that clinicians might also take an inclusive approach, in which the behaviors and symptoms utilized in the determination of the GAF score are those required for a diagnosis of PTSD, and not for unrelated conditions, although, by definition, those that could not be distinguished from overlapping disorders are also utilized.  She concluded that it was likely that such a difference in approaches was, in part, responsible for the 17-point difference between the GAF of 38 obtained on her evaluation and the GAF of 55 obtained on the Veteran's most recent VA examination.  She also suggested that, given that there were no references to historical data in the examination conducted in September 2010, the historical data, important to the prediction of future behavior, was not taken into account.  

She noted that the Veteran had undergone an administration of the Clinician-Administered PTSD Scale (CAPS), but that the VA examination did not include an indication of the overall response validity on that instrument.  She also noted that the Veteran completed an administration of the Structured Interview of Malingered Symptoms (SIMS), based on which it was determined that he was feigning cognitive incapacity, in addition to endorsing symptoms that were "illogical, inconsistent and atypical".  She pointed out that the SIMS was a screening measure designed to detect invalid responding, but that it should not be used beyond its stated purpose as a screen for malingering.  She stated that the definitive classification of malingering required more comprehensive measures and multiple sources of data, suggesting that the determinations made by the VA examiner based upon the use of the SIMS reflected an overstatement based on insufficient test data.  She indicated that a number of contradictory statements were noted in the Veteran's most recent VA examination.  Specifically, she noted that attention, concentration, immediate memory, and remote memory were deemed to be intact, but that those findings were based solely on the Veteran's ability to complete testing in a reasonable amount of time.  She also pointed out that circumstantial speech, often evidence of cognitive troubles, was also noted.  She noted that the Veteran's judgment was deemed by the VA examiner to fall within normal limits, as demonstrated by his apparent understanding of the outcome of his behavior, and that the examiner reported that the Veteran did not exhibit violent behavior and had good  impulse control.  She stated that while the examiner was charged with reviewing the Veteran's previous assessments, including her own, there was no mention of the Veteran's history of violent behavior or his associated legal difficulties, although his drug-related offenses were strongly emphasized.  She noted that while his depressive symptoms were stated by the examiner to be mild, the Veteran used the word "miserable" to describe his functioning.  With respect to the VA examiner's finding that the Veteran's mood disorder and history of alcohol binge drinking could not be linked or attributed to past trauma exposure without the use of speculation, she noted that self-medication was implied in that the examination report, with the examiner describing the Veteran's report of increases in his symptoms when he stopped drinking.  She indicated that the VA examiner diagnosed the Veteran with personality disorder not otherwise specified without providing further rationale for the diagnosis or an explanation of the behaviors that led to it, other than a statement indicating that the diagnosis was based on rigid traits that tended to impair functioning or cause distress that manifested in at least two of the areas of affect, coalition, impulse control, and interpersonal functioning.  She highlighted the fact that the Veteran's potential dangerousness to any workplace was not addressed, in spite of the numerous accounts of difficulty and the collateral information available in his claims file. 

In sum, the private psychologist concluded that the VA examination conducted in September 2010 evidenced a number of areas of difficulty in terms of the  determination of the impact of specific symptoms on the Veteran's functioning at the time of that assessment and in terms of the lack of reference to historical, and, particularly, collateral third party data regarding his functioning.  She noted that much of the Veteran's functioning was deemed to fall in the average range, based on results from an administration of the SIMS, when such was a screening measure for malingering and the most appropriate response would have been to determine  that no conclusion could be reached based on current data.  She strongly recommended that the Veteran undergo administration of the Structured Interview of Reported Symptoms (SIRS) in order to fully determine the presence or absence of malingering, and also suggested readministration of the MMPI-2 to allow cross-comparison of the results of those two instruments in order to determine the potential effects of response bias on Mr. [redacted]'s behaviors.

On VA examination in July 2014, the diagnoses were PTSD, unspecified neurocognitive disorder, alcohol use disorder in sustained remission, and stimulant use disorder in sustained remission.  The examiner concluded that it was not possible to differentiate what symptoms were attributable to each diagnosis.  She noted that due to the diagnosis of dementia, it had become difficult to determine which diagnosis was causing the Veteran's mood, sleep and memory/attention disturbance.  She concluded that the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity, but that it was not possible to differentiate what portion of the Veteran's occupational and social impairment was caused by each mental disorder.  She noted that PTSD and the unspecified neurocognitive disorder could both cause mood disturbance, anxiety, and irritability; could interrupt normal sleep cycles; cause memory and attention deficits.  She indicated that mood, sleep, and memory/attention problems impaired social interaction because the Veteran could not follow and recall details of conversations.  She stated that the same problems impaired occupational functioning because the Veteran had problems concentrating and focusing his attention when attempting to complete tasks, and that mood disturbance could decrease motivation to initiate tasks.  She concluded that the Veteran's cognition, especially memory and attention deficits, was significantly impaired compared with what would be expected for his age and educational level.  

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  In this regard, the Board observes that the Veteran worked both prior to and following service in a family farming and meat packing business, and that he also worked briefly as a teacher following service.  The evidence produced by psychologists and psychiatrists varies with respect to the assessment of the severity of the Veteran's PTSD.  However, the Board finds most probative the February and November 2010 reports by the private psychologist, who provided a comprehensive and well-supported opinion regarding the severity of the Veteran's psychiatric disorder and of his ability to work.  She additionally questioned the findings of other providers in her November 2010 addendum report, and supported that criticism.  

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained as to whether the Veteran would be able to obtain or retain substantially gainful employment outside of a protected environment such as a family business.  Because, at the very least, a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).  As such, the Board finds that entitlement to a TDIU is warranted for the period subsequent to October 15, 2008.
  

ORDER

Entitlement to service connection for coronary artery disease is granted.

Entitlement to a TDIU for the period subsequent to October 15, 2008 is granted.


REMAND

With respect to the Veteran's claim of entitlement to service connection for hypertension, the Board observes that in a December 2013 statement, his attorney argued that a head injury in service led to the Veteran's hypertension.  The Veteran is competent to report a head injury in service.  The attorney indicated that the Veteran described an event wherein he was injured during an attack that left him with several shell fragment wounds and also resulted in a head injury.  The Board observes that the Veteran's combat related injuries are noted in his service treatment records.  This theory of entitlement has not been addressed by a VA examiner.  Thus, future examination should include a discussion of whether the claimed in-service head injury might have led to hypertension.

The Veteran's attorney also argued that various identified materials had not been sought in the development of the Veteran's hypertension claim.  Specifically, he indicated that the Veteran had identified treatment at Pensacola in 1969, and also identified a provider who treated him for hypertension in September 1971.  He pointed out that it was unclear whether VA had sought associated records.  Because it is unclear whether any such records of identified treatment were sought, the Board concludes that remand is warranted to afford the Veteran the opportunity to identify treatment providers for his claimed hypertension and to ensure that efforts are made to obtain any sufficiently identified records.

As noted, the Court's February 2013 memorandum decision pointed out that the Board had failed to provide reasoning for its determination that the Veteran's PTSD did not warrant referral for consideration of an extraschedular rating.  Following the Board's October 2013 remand, additional evidence was added to the record; however, the issue of an extraschedular rating was not addressed in an August 2014 supplemental statement of the case (SSOC).  On remand, the AOJ should consider the record and address this issue.

In light of the preceding discussion, the Board has determined that additional action is required.  Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify all VA and non-VA treatment he received for his hypertension since his separation from service.  He should be asked to complete a proper release for each private provider identified.  Specifically, the Veteran should be asked to provide contact information for reported treatment by Glenn Padgett, and be asked to identify the facility in Pensacola that rendered the reported treatment in 1969.  Upon receipt of his response, request records pertaining to the Veteran from that facility.  A copy of any response(s), to include a negative reply, should be included in the claims file.  

2.  Schedule the Veteran for a VA examination to determine the etiology of his hypertension.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's hypertension is related to any event in service (to include a claimed head injury), or is due to or aggravated by (i.e., worsened beyond the natural progress) by the Veteran's service-connected PTSD.

The examiner should also be asked to provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's hypertension is related to presumed exposure to Agent Orange.  A full and complete rationale, which addresses the National Academy of Sciences (NAS) finding of "limited or suggestive evidence of an association" is required

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire claims file is required; however, the examiner's attention is invited to the service treatment records showing combat wounds and his attorneys contention that he sustained a head injury in service, as well as the Veteran's allegation that he was treated during service and shortly thereafter for hypertension.    

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the private records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decisions remain adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


